UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA
ORDER
VS.
PHUC THEIN TRINH

MAG. NO. 19-2033(JS)
Defendant

The financial inability of the defendant to retain counsel having been established by the
Court. and the defendant not having waived the appointment of counsel.

Itison this 6" day of June 2019.
ORDERED that Richard Coughlin. Federal Public Defender (Lori Koch. AFPD) for
the District of New Jersey is hereby appointed to represent said defendant in this matter until

further order of the Court.

.

JOEL SCHNEIDER
UNITED STATES MAGISTRATE JUDGE

cc: Federal Public Defender
